DISSENTING OPINION
BURGESS, Justice,
dissenting.
I must respectfully dissent. The majority holds that “the trial judge ordered that the divorce decree was to be substantially changed — we think drastically rewrit-
ten_” Once again, a comparison of before and after. The decree of July 19, 1979, in pertinent part:
Petitioner is awarded the following as Petitioner’s sole and separate property, and Respondent is hereby divested of all right, title, and interest in and to such property:
[[Image here]]
6. Retirement at DuPont 5½ years X ½ years worked
X Retirement Benefit if, as and when, paid directly from DuPont to Petitioner.
The order of July 10, 1986, in pertinent part:
ORDERED that the Order previously entered in this cause be clarified as follows:
‘6. DELORES SUE HEAD Soc. Sec. No. 432-88-5708 (alternate payee) whose mailing address is P.O. Box 1340, Bridge City, Texas 77611, is awarded 5½ years X 33 years
½ X Retirement Benefits or .08 of the payee’s benefits per month for the period beginning April 15, 1985, and continuing as long as STANLEY DONALD HEAD, payee, received Retirement Benefits from the Plan, E.I. Dupont Nemours & Company Pension Fund operated by Wilmington Trust Company as Trustee.’
This litigation arose solely because the 1979 decree did not meet the requirements of the Retirement Equity Act of 1984. That act, passed by the 98th Congress, exempts qualified domestic relations orders from the Employee Retirement Income Security Act of 1974 (ERISA). To be a qualified domestic relations order, the order must specify: (a) the name and last known mailing address of the participant and the name and mailing address of each alternate payee covered by the order; (b) the amount or percentage of the participant’s benefits to be paid by the plan to each alternate payee, or the manner in which such amount or percentage is to be determined; (c) the number of payments or period to which *638such order applies; and (d) each plan to which such order applies.1
In my estimation, each portion of the 1986 order is a mere clarification of the previous decree. Certainly, the insertion of Mrs. Head’s name, social security number and mailing address for the generic “Petitioner” is not what the majority characterizes as a substantial change. The same can be said concerning the name of Mr. Head and the official name of the retirement plan. Therefore, I can only surmise that the majority is really concerned about the insertion of “33 years” for the words “years worked” and the language “for the period beginning April 15, 1985” for “if, as and when.”
To be a modification, the addition or the alteration must somehow change the meaning of the language of the 1979 decree. What could have been meant by the 1979 decree other than the total number of years worked by Mr. Head from his hiring until his retirement? If the words “years worked” had only meant the number of years worked during the marriage, this figure was certainly ascertainable at the time of the divorce and could have been inserted then. When Mrs. Head asked the trial judge to clarify what was meant, the judge could have inserted only one figure, i.e., the total number of years worked. When Mrs. Head asked the judge to clarify the phrase “if, as and when,” he could have inserted only one phrase, i.e., when Mr. Head began to receive the benefits.
I do not quarrel with the majority’s conclusion that the clarification order is inconsistent with the holding in Berry v. Berry, 647 S.W.2d 945 (Tex.1983). However, at the time the decree was entered, Mr. Head, as did Mr. Berry, certainly had the right to appeal the award .of the court. He did not. The decree became final and should not be subject to a collateral attack.2
In summary, the 1986 order did not impose upon Mr. Head any obligation that was not present under the 1979 decree. It did not divest him of any separate property that he was not divested of under the 1979 decree. The 1986 order merely clarified, for the plan administrator, what the trial judge meant in 1979. I would affirm the trial court. Since the majority holds otherwise, I respectfully dissent.

. For an excellent discussion of the 1984 Act, see Comment, An Interdisciplinary Analysis of the Division of Pension Benefits in Divorce and Post-Judgment Partition Actions: Cures for the Inequities in Berry v. Berry, 37 BAYLOR L.REV. 107 (1985).


. Whether Mr. Head is precluded from attacking the decree because it may be of a contractual nature or because he may have availed himself of other portions of the decree is not before this court.